The Chancellor.
From the nature of the case, as disclosed by the petition and the arguments of counsel, I am of opinion, that it is a proper case in which to allow the wife to answer separately. It is a case in which the husband might not be disposed to set up a defence, which, if made, might avail her.
If from such, or any other cause, there is ground for apprehension on the part of the wife, that her husband will not make a proper defence for her, she will be allowed to answer separately from her husband,
Order accordingly.